      Case 2:18-mj-00152-EFB Document 233 Filed 11/26/19 Page 1 of 2


 1   HEATHER E. WILLIAMS, State Bar #122664
     Federal Defender
 2   BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
 3   RACHELLE BARBOUR, #185395
     Assistant Federal Defender
 4   OFFICE OF THE FEDERAL DEFENDER
     801 I Street, 3rd Floor
 5   Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-5710
 6   rachelle.barbour@fd.org
 7   Attorneys for Defendant
     OMAR ABDULSATTAR AMEEN
 8
 9                                UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11
                                                          Case No. 2:18-mj-152 EFB
12   IN THE MATTER OF THE
     EXTRADITION OF OMAR                                  MEMORANDUM RE AFFIDAVITS AND
13   ABDULSATTAR AMEEN TO THE                             TESTIMONY OF FBI SPECIAL AGENTS
     REPUBLIC OF IRAQ,
14   ______________________________/                      Judge: Hon. Edmund F. Brennan
15
16
            The Defense has reviewed the Government’s Response to Defense Questions to Special
17
18   Agents [ECF Doc. 231]. In light of the information provided in the FBI Special Agents’

19   supplemental affidavits, and information in earlier affidavits, the Defense no longer requires the
20   presence and live testimony of FBI Special Agents Butsch, Buckmiller, Lopez-Fuentes and
21
     Coonfield.
22
23
24
25
26
27          ////
28
      Case 2:18-mj-00152-EFB Document 233 Filed 11/26/19 Page 2 of 2


 1          At the December 4, 2019 hearing, the Defense will address the other issues raised by the
 2   Government in its Reply In Support of Extradition [ECF Doc. 229], Objections to Defense
 3
     Exhibits and Witnesses [ECF Doc. 230], and Response to Defense Questions to Special Agents
 4
     [ECF Doc. 231].
 5
 6
     Dated: November 26, 2019
 7
                                                        Respectfully submitted,
 8
                                                        HEATHER E. WILLIAMS
 9                                                      Federal Defender
10                                                      /s/ Benjamin D. Galloway
11                                                      BENJAMIN D. GALLOWAY
                                                        Chief Assistant Federal Defender
12
                                                        /s/ Rachelle Barbour
13                                                      RACHELLE BARBOUR
                                                        Assistant Federal Defender
14                                                      Attorneys for Defendant
15                                                      OMAR ABDULSATTAR AMEEN

16
17
18
19
20
21
22
23
24
25
26
27
28
